Exhibit 10.2
DSW INC. SUMMARY OF DIRECTOR COMPENSATION

1.  
Effective June 3, 2010, each director who is does not otherwise receive
compensation (including severance) from DSW or Retail Ventures, Inc. receives:

  •  
An annual cash retainer of $50,000 payable in quarterly installments on the last
day of each fiscal quarter.

  •  
An annual equity retainer of $100,000 payable on the date of each annual meeting
of the shareholders for the purpose of electing directors, determined by
dividing the amount of the retainer to be paid in stock units by the “Fair
Market Value” of a share of “Stock” on the “Grant Date” pursuant to
Section 7.01[3] of the 2005 Equity Incentive Plan.

  •  
An additional annual cash retainer for committee service for each committee on
which such director serves (provided that the committee chairs do not receive
such additional retainer) payable in quarterly installments on the last day of
each fiscal quarter as follows:

  •  
Audit Committee — $15,000

  •  
Compensation Committee — $11,500

  •  
Nominating and Corporate Governance Committee — $7,500

  •  
Technology Committee — $7,500

2.  
The Chairman of the Nominating and Corporate Governance Committee receives an
additional annual cash retainer of $20,000, payable in quarterly installments of
$5,000 on the last day of each fiscal quarter, for service as the Chair of the
Nominating and Corporate Governance Committee.

3.  
The Chairman of the Compensation Committee receives an additional annual cash
retainer of $30,000, payable in quarterly installments of $7,500 on the last
business day of each fiscal quarter, for service as the Chair of the
Compensation Committee.

4.  
The Chairman of the Audit Committee receives an additional cash retainer of
$35,000, payable in quarterly installments of $8,750 on the last business day of
each fiscal quarter, for service as the Chair of the Audit Committee.

5.  
The Chairman of the Technology Committee receives an additional annual cash
retainer of $20,000, payable in quarterly installments of $5,000 on the last day
of each fiscal quarter, for service as the Chair of the Nominating and Corporate
Governance Committee.

6.  
Non-management directors may elect to have any of their cash retainers paid in
the form of stock units in lieu of cash.

 

 